Citation Nr: 0402747	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for joint instability related to a left knee 
patellectomy.

2.  Entitlement to an increased evaluation in excess of 10 
percent for traumatic arthritis of the left knee (secondary 
to a patellectomy).

3.  Entitlement to an increased evaluation in excess of 10 
percent for a scar of the left knee (residual of a left knee 
patellectomy).

4.  Entitlement to an earlier effective date prior to May 10, 
2001, for an award of a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
initially on appeal from a June 2000 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims for an increased evaluation in excess of 10 percent 
for residuals of a left knee patellectomy and a TDIU.  On May 
10, 2001, the case was remanded to the RO for additional 
evidentiary and procedural development.  By rating decision 
of March 2002, the veteran, inter alia, was granted an 
increased rating, from 10 percent to 20 percent, for joint 
instability related to a left knee patellectomy and was also 
granted a TDIU, with an effective date of May 10, 2001 for 
both awards.  The veteran filed a timely appeal of the March 
2002 decision regarding the effective date assigned to his 
TDIU and this issue became merged with the appeal for an 
increased rating for residuals of a left knee patellectomy.  
(We observe that the rating for joint instability related to 
a left knee patellectomy was increased only to 20 percent.  
On a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).  
Conversely, we note that the veteran's claim of entitlement 
to an increased evaluation for a low back disability which 
was originally on appeal is no longer in appellate status as 
the maximum schedular benefit of 60 percent was granted for 
this disability by rating decision of March 2002.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293.)

We note that by rating decision of March 2002, in addition to 
granting the veteran a 20 percent evaluation for joint 
instability related to a left knee patellectomy, the RO 
granted a separate 10 percent rating for traumatic arthritis 
of the left knee as secondary to the patellectomy and a 
separate 10 percent rating for a tender scar which was a 
residual of the patellectomy.  The separate ratings for 
traumatic arthritis and a scar were made effective May 10, 
2001.  We take appellate jurisdiction over these additional 
separate issues as they are part and parcel to the original 
appeal for an increased evaluation for residuals of a left 
knee patellectomy.

The issue of entitlement to an increased evaluation for the 
veteran's service-connected left knee scar will be addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee joint 
disability is currently manifested by moderate lateral 
instability.

2.  The veteran's service-connected traumatic arthritis of 
the left knee (secondary to a patellectomy) is currently 
manifested by radiographic evidence of degenerative changes 
of the left knee joint and limitation of motion on flexion to 
45 degrees with onset of pain at 40 degrees, and on extension 
from zero to 2 degrees with onset of pain at -4 degrees, with 
weakness and mild atrophy of the musculature of the left 
thigh.

3.  The veteran filed his original claim for a TDIU on 
January 3, 2000; as of that time, he was service-connected 
for a left patellectomy with traumatic arthritis which was 
rated 10 percent disabling and chronic low back strain with 
degenerative arthritis and disc space narrowing at L5-S1 
which was rated 40 percent disabling, which together produced 
a combined rating of 50 percent.  

4.  On May 10, 2001, the Board remanded the veteran's claim 
for a TDIU and an increased rating for his low back and left 
knee disabilities to the RO for evidentiary and procedural 
development which included a VA examination which was 
conducted in October 2001. 

5.  By rating decision of March 2002, the veteran was granted 
a 60 percent evaluation for degenerative arthritis and disc 
space narrowing at L5-S1, a 20 percent evaluation for 
instability of the left knee, a 10 percent rating for 
traumatic arthritis of the left knee and a 10 percent rating 
for a scar of the left knee, which together produced a 
combined rating of 70 percent, effective on May 10, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for the veteran's service-connected joint instability 
related to a left knee patellectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).

2.  The criteria for an increased evaluation in excess of 10 
percent for the veteran's service-connected traumatic 
arthritis of the left knee (secondary to a patellectomy) have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2003).

3.  The applicable law and regulations do not provide a basis 
in the present case for granting an effective date prior to 
May 10, 2001 for a TDIU award.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We observe that prior to the March 2002 rating decision on 
appeal which addressed both the claims of entitlement an 
increased rating for a left knee patellectomy and to a TDIU, 
the RO provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in June 2001, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The veteran has thus been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence 
prior to the initial unfavorable decision of the agency of 
original jurisdiction.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of the 
May 2001 remand which occurred during this appeal.  He has 
also been provided with VA examinations which address the 
claims on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. In explaining VA's efforts to assist the veteran , the 
RO noted that VA already had the veteran's service records 
and service medical records and had ordered the his Social 
Security.  The RO also explained to the veteran that he 
should give VA information about medical treatment he had had 
at private or government medical facilities, and that VA 
would obtain such records if the veteran provided the 
necessary information.  Finally, the RO's letter informed the 
veteran that he help VA develop the claim by providing VA 
with authorization to obtain private records and giving VA 
information about treatment he had had at VA of private 
facilities.  (See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).)

As a result of the development that has been undertaken, with 
the exception of the increased rating claim as it pertains to 
his service-connected left knee scar, there is no reasonable 
possibility that further assistance will aid in 
substantiating the remaining claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis

(a.)  Entitlement to an increased evaluation in excess of 20 
percent for joint instability related to a left knee 
patellectomy and an increased evaluation in excess of 10 
percent for traumatic arthritis of the left knee.

The veteran's service medical records show that in November 
1957 he sustained a left knee injury in which he fractured 
his patella during a motor scooter accident which was 
determined to have been incurred while in the line of duty.  
Treatment during service involved surgical removal of his 
left patella.  Following his honorable discharge from the 
military in March 1966, he applied for VA compensation for 
the residuals of his left knee injury.  Service connection 
for a left knee patellectomy was granted by rating decision 
of October 1966.  

The current appeal is based on the veteran's application to 
reopen his claim for an increased rating which was received 
by VA in January 2000.  As his entitlement to compensation 
for a left knee disability has already been established and 
an increased disability rating is at issue, we need only 
concern itself with evidence showing the present level of 
impairment caused by the left knee by his residuals of a 
patellectomy and traumatic arthritis.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The most current evidence addressing the veteran's left knee 
disability is the report of a VA examination conducted on 
October 15, 2001, which shows that he reported experiencing 
left knee pain when walking, with associated weakness, 
stiffness, recurrent subluxation, swelling, instability and 
fatigue.  He described having loss of physical endurance in 
this knee but denied experiencing any knee joint locking, 
inflammation or dislocation.  He stated that these symptoms 
were constant.  Physical examination revealed the presence of 
a tender scar across his anterior left knee, measuring 16.0 
centimeters in length and 0.2 centimeters in width, which was 
a residual of his in-service surgery.  His left knee 
displayed normal weightbearing ability and did not require 
any supportive or assistive devices.  His gait was antalgic 
to the left and he was limited to standing for 3 - 5 minutes 
and could only walk for 1/4 of a city block before needing to 
stop and rest.  The left knee did not display heat, redness, 
swelling, effusion or drainage but did display abnormal 
movement, joint instability and weakness.  There was weakness 
and mild atrophy of the musculature of the left thigh.  Range 
of motion testing revealed flexion to 45 degrees with onset 
of pain at 40 degrees (normal flexion is zero - 140 degrees) 
and extension to zero to 2 degrees with onset of pain at -4 
degrees (normal extension is to zero degrees).  Drawer's test 
was within normal limits but he was positive for McMurray's 
sign with abnormal findings.  The examiner deemed the 
veteran's functional loss of his left knee to be the result 
of pain, fatigue, weakness, incoordination and lack of 
endurance.  The major impact was pain.  X-rays of the left 
knee revealed an absent patella and the presence of 
generalized degenerative joint disease.  In his commentary, 
the examiner stated that "(t)he veteran lives a very 
sedentary life due to pain and disability of his left knee, 
and pain in his lower back."

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2003).  Separate Diagnostic Codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, when the claimant 
presents subjective complaints of continuous joint pain 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom.  
Specifically, a medical opinion should be presented addressing 
the question of whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be portrayed in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups beyond that clinically demonstrated.

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003) is the 
applicable schedule for rating other impairment of the knee 
and provides for the assignment 30 percent rating for severe 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 10 percent rating for slight recurrent 
subluxation or lateral instability.

We note that the veteran's knee disabilities may be rated 
under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2003).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2003).

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003) provides for 
the assignment of only a 20 percent rating for a dislocated 
semilunar cartilage manifested by frequent episodes of  joint 
locking, pain and effusion into the joint.

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003) is applicable 
for rating a knee disability based on limitation of flexion 
and provides for a 30 percent evaluation when the evidence 
demonstrates that flexion limited to 15 degrees.  Assignment 
of a 20 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 30 degrees.  Assignment 
of a 10 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 45 degrees.  Assignment 
of a noncompensable evaluation is warranted when the evidence 
demonstrates that flexion limited to 60 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003) is applicable 
for rating a knee disability based on limitation of extension 
and provides for a 50 percent evaluation when the evidence 
demonstrates that extension limited to 45 degrees.  
Assignment of a 40 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 30 degrees.  
Assignment of a 30 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 20 degrees.  
Assignment of a 20 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 15 degrees.  
Assignment of a 10 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 10 degrees.  
Assignment of a noncompensable evaluation is warranted when 
the evidence demonstrates that extension limited to 5 
degrees.

Applying the findings of the January 2001 VA examination to 
the aforementioned criteria, we find that the 20 percent 
rating assigned for the veteran's knee impairment due to 
recurrent subluxation and lateral instability under Diagnostic 
Code 5257 is appropriate.  Although the examination revealed 
the presence of abnormal movement with joint instability and 
weakness, his left knee displayed normal weightbearing ability 
and it did not require any supportive or assistive devices.  
In view of these latter findings, we cannot concede that his 
left knee impairment due to instability is severe.  Therefore, 
we conclude that the veteran's current level of left knee 
impairment is moderate and that the 20 percent evaluation 
assigned to it adequately compensates him for the present 
state of his disability due to recurrent lateral instability. 

With regard to the veteran's traumatic arthritis of the left 
knee, the objective evidence demonstrates that this aspect of 
his left knee disability is presently manifested by subjective 
complaints of joint pain with radiographic evidence of 
degenerative changes in the left knee joint and objective 
findings of limitation of motion on flexion to 45 degrees with 
onset of pain at 40 degrees and extension to zero - 2 degrees 
with pain at -4 degrees, with limitation of use resulting in 
weakness and mild atrophy of the musculature of the left 
thigh.  Applying these facts to the rating schedule, we find 
that the 10 percent rating currently assigned is appropriate 
for compensating the veteran for limitation of flexion to 40 
degrees due to pain from traumatic arthritis  under Diagnostic 
Code 5260.  Assignment of the next higher rating, to 20 
percent, is not warranted as the evidence does not demonstrate 
that the veteran's flexion is limited to 30 degrees.  His 
current limitation of left knee motion on extension also does 
not warrant the assignment of a rating above 10 percent 
because under Diagnostic Code 5261, the criteria for a 20 
percent rating requires that his left knee's extension be 
limited to 15 degrees.  

In view of the above discussion, we conclude that the 
objective medical evidence does not support the veteran's 
claims for an increased evaluation in excess of 20 percent for 
left knee joint instability related to his patellectomy, and 
for an increased evaluation in excess of 10 percent for 
traumatic arthritis of the left knee.  Because the evidence in 
this case is not approximately balanced with regard to the 
merits of these issues, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002);  38 C.F.R. § 
4.3 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to an earlier effective date prior to May 
10, 2001, for an award of a TDIU.

A total disability rating for compensation for individual 
unemployability may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16 (2003).

Our review of the history of the veteran's claim shows that 
the current appeal stems from a claim for individual 
unemployability which was filed with VA on January 3, 2000.  
Prior to this date, all rating decisions which addressed the 
issue of his entitlement to individual unemployability denied 
his claim and these decision were never timely appealed and 
became final.  His January 2000 TDIU claim was denied in a 
June 2000 rating decision, which also denied his claim for an 
increased rating in excess of 10 percent for a left 
patellectomy with traumatic arthritis and granted him an 
increased rating, from 20 percent to 40 percent, for chronic 
low back strain with degenerative arthritis and disc space 
narrowing at L5-S1 (effective from January 3, 2000).  This 
determination was based on the objective findings obtained on 
VA examination conducted in May 2000.  At the time of the 
June 2000 rating decision, his TDIU claim was denied on the 
basis that the combined rating for his service-connected 
disabilities was only 50 percent, which did not meet the 
regulatory threshold requirement of 70 percent for 
entitlement to a TDIU under 38 C.F.R. § 4.16.  

The veteran filed a timely appeal of the June 2000 decision.  
In the course of the appeal, the Board remanded the claim to 
the RO on May 10, 2001, for development of the appealed 
issues of entitlement to an increased rating in excess of 40 
percent for a low back disability, an increased rating in 
excess of 10 percent for a left knee disability and 
entitlement to a TDIU.  This development included a VA 
examination of the veteran's service-connected disabilities 
which was conducted in October 2001.  The report of this 
examination shows that the examining physician determined 
that "(t)he veteran lives a very sedentary life due to pain 
and disability of his left knee, and pain in his lower 
back."

Based on the findings of the October 2001 RO examination, in 
a March 2002 rating decision the veteran was granted a 60 
percent evaluation for chronic low back strain with 
degenerative arthritis and disc space narrowing at L5-S1, a 
20 percent evaluation for joint instability related to a left 
knee patellectomy, a 10 percent rating for traumatic 
arthritis of the left knee as secondary to the patellectomy 
and a 10 percent rating for a tender scar which was a 
residual of the patellectomy.  All these awards were made 
effective on May 10, 2001, based on the date of the Board 
remand which initiated the October 2001 VA examination which, 
in turn, first demonstrated the factual bases that 
substantiated the grants of the aforementioned rating 
increases.  The March 2002 rating decision also determined 
that a grant of a TDIU was warranted, effective on May 10, 
2001, on the grounds that on this date the veteran's combined 
rating for his service-connected disabilities was 70 percent, 
which met the regulatory threshold requirement for 
entitlement to a TDIU under 38 C.F.R. § 4.16.  

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2003).

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Nevertheless, the effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA 
must consider all the evidence of record, including that 
which predated a decision on the same matter, to determine 
when an ascertainable increase occurred in the rated 
disability.).  The award of an increased rating should 
normally be effective either on the date of receipt of the 
claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

In the present case, our review of the history of the case 
shows that the date of the veteran's claim for a TDIU on 
January 3, 2000, cannot form the basis for the effective date 
of his TDIU award because at that time his combined service-
connected disability rating was only 50 percent and thus did 
not meet the schedular requirements for a TDIU under the 
provisions of 38 C.F.R. § 4.16.  

As previously stated, the objective findings obtained during 
an October 15, 2001 VA examination provided the factual basis 
to allow the rating increases for his service-connected 
disabilities which ultimately met the combined rating 
threshold prescribed by 38 C.F.R. § 4.16 to permit a grant of 
a TDIU.  Although a strict application of the facts of the 
case would permit an effective date to commence on the date 
of the October 2001 examination, as this was the earliest 
factually ascertainable date on which it could be determined 
that the veteran met the criteria for a TDIU, the RO 
permitted the effective date to commence on May 10, 2001, 
because this was the date of the Board remand which initiated 
the October 2001 medical examination.  We find no reason not 
to defer to the RO's discretion in this regard.  However, our 
review of the claim shows that there is no medical evidence 
of record which demonstrated that the veteran met the 
regulatory requirements for a TDIU by achieving a combined 
disability rating of 70 percent, as required by 38 C.F.R. 
§ 4.16, prior to May 10, 2001.  Therefore, his appeal must be 
denied.  It is the law, not the evidence, which is 
dispositive of this issue.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).
 

ORDER

The claim for an increased evaluation in excess of 20 percent 
for joint instability related to a left knee patellectomy is 
denied.

The claim for an increased evaluation in excess of 10 percent 
for traumatic arthritis of the left knee is denied.

The claim for an earlier effective date prior to May 10, 
2001, for an award of a TDIU is denied.


REMAND

With regard to the issue of entitlement to a rating in excess 
of 10 percent for a left knee scar, residual of surgery for a 
patellectomy, we note that there has been a substantive 
revision of the rating schedule for evaluating skin disorders 
which was implemented on August 30, 2002, during the pendency 
of this appeal.  (See 38 C.F.R. § 4.118 (2003).)  As the 
latest VA examination of record addressing the veteran's left 
knee scar was conducted prior to the regulation change in 
October 2001, we conclude that a more current examination of 
his scar is warranted so that consideration may be given to 
both the old and new rating criteria.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The claims file should be reviewed 
to ensure that all notification and 
development action required by the VCAA 
is completed.  

2.  The veteran should be scheduled for 
a medical examination by an appropriate 
specialist to determine the current 
status of his left knee scar.  The 
examiner should record all objective 
findings regarding the size and location 
of the scar and whether or not the left 
knee scar is painful or tender; whether 
or not the scar is poorly healed or 
unstable; whether or not the scar is 
ulcerative or poorly nourished; whether 
or not the scar is adherent to the 
underlying tissues and/or causes 
limitation of motion of any underlying 
part; and whether or not the scar is 
keloided, discolored, hyperpigmented or 
hypopigmented.

3.  Upon completion of the above, the 
claim for an increased rating in excess 
of 10 percent for the left knee scar 
should be re-adjudicated and the 
provisions of both the old and the new 
ratings schedule for evaluating scars as 
contained in 38 C.F.R. § 4.118 (2002) 
and 38 C.F.R. § 4.118 (2003) should be 
considered, with the most favorable 
version of the regulation, if such is 
the case, applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
the benefit sought on appeal remains 
denied, the veteran should be furnished 
with a Supplemental Statement of the 
Case discussing the pertinent evidence 
and laws and regulations (including the 
old and revised versions of 38 C.F.R. 
§ 4.118) and allowed an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
We intimate no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



